Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given by Applicants Attorney Jeffrey Sedlar on April 30, 2021.

The application has been amended as follows: 
Claim 2: “wherein the end cap fits within an annular recess of the of the die insert” has changed to -- wherein the end cap fits within a circular recess of the of the die insert --
Claim 13: “fitting the end cap within an annular recess of a die insert” has changed to -- fitting the end cap within a circular recess of the die insert --
Claim 19: “comprising applying flux to ends sections” has changed to -- comprising applying flux to end sections --
Claim 20: An apparatus for manufacturing a rotor that has a core with an open center, conductive bars extending across the core to end sections, and conductive end rings at first and second ends of the core, the apparatus comprising: 
a mandrel having a body configured to extend through the open center from the first end to the second end and a head configured to extend over and engage the first end of the core around the open center; 

an end cap configured to contact and to cover the central cap and to engage a second portion of the second end of the core around the central cap; and 
a die insert that fits over the end cap, wherein the die insert and the end cap together define a cavity; 
wherein the cavity is configured to receive an end section of the conductive bars and for receiving molten metal, 
wherein the end cap separates the central cap from the cavity preventing molten metal from reaching the central cap.
wherein the end cap, the central cap and the mandrel are configured to be fixed to the core prior to insertion in the casting machine.
 

Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments starting on Page 10 of the response filed on 09 March 2021 reviewed carefully and the amendments of the claims 1-20 filed on 09 March 2021 would overcome the claim rejections based on  35 USC §112, 35 USC §102 and 35 USC §103.

Regarding claim 1, the prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being:


Regarding claim 11, the allowable feature being:
a method of manufacturing a rotor with conducting end rings formed in a die casting machine that comprises, an open center extends from a first end to a second end, a mandrel engaging in the first end and the open center, placing conducting bars, coupling central cap with an end cap, fixing the end cap, central cap and the mandrel to the core prior to insertion into the casting  machine and separating the end cap and the central cap by a cavity so that molten metal is prevented from reaching the central cap. 

Regarding claim 20, the allowable feature being:
A die casting apparatus for manufacturing a rotor that has a core, open center, conductive bars, end rings and the apparatus comprises, a mandrel, an end cap configured to contact to the central cap and engage with a second portion of the second end and a die insert, wherein the end cap defines a cavity which is configured to receive conductive bars and molten metal, the end cap separates the central cap from the cavity to prevent molten metal reaching the central cap, 

Prior art of record Nakamura (US 5 887 643) teaches a rotor and casting apparatus in which the rotor is housed in a recess of a mold which has a composite cylindrical device and the rotor is held in a predetermined position in the recess so that pressurized molten metal that defines the end connector ring cavity between the rotor core and the recess is received. However, Nakamura does not teach a casting apparatus that has mandrel, central cap and end cap configured inside the cavity and an end cap configured to prevent the molten metal reaching to the central cap. 

Prior art of record Kleber (DE 10 2013 221533) teaches a method of producing an induction motor in which, the exposed ends of the conductor bars of the rotor core are arranged in order to cast the end rings that enables electrical and mechanical connection with the conductor bars. However, Kleber does not teach a separate central cap and end cap that are configured to form inside the cavity while molding. 
Therefore, Claims 1, 11 and 20 is allowed and claims 2-19 are allowed as they inherit all the limitations of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Claims 1-10 and 20 are directed to an allowable apparatus for making a rotor. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 11-19, directed to the process of making a rotor, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
the restriction requirement as set forth in the Office action mailed on February 02, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 



/JOSE K ABRAHAM/Examiner, Art Unit 3729                          
                                                                                                                                                                              
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729